ORDER
PER CURIAM.
Janet- Lee Lunn (“Plaintiff’) appeals the judgment entered upon a jury verdict in favor of SSM Health Care d/b/a Depaul Health Center (“Defendant”) on Plaintiffs wrongful death medical malpractice claim arising out of medical care provided to Plaintiffs father, John Holzer, by Defendant. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. *489The judgment of the trial court is affirmed under Rule 84.16(b).